DETAILED ACTION
Status of Claims
This application is in response to the RCE filed 07/30/2021.
Claims 1, 2, 4, 7, 10, 13 & 18 has been amended. 
Claims 3, 12 & 19 remain cancelled. 
Claims 1, 2, 4-11 & 13-18 are pending and have been examined. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In response to Applicant’s arguments pertaining to the 35 U.S.C. 103 rejections, Applicant’s arguments have been fully considered. Applicant argues, 
“The Examiner has interpreted ‘request to edit’ of Gonzales, with ‘intent’ of Applicant’s invention. However, in Applicant’s claim 1, the unencrypted intent of the first client device is encrypted to share with the server arrangement, but in Gonzales, the ‘request to edit’ is not encrypted. According to Gonzales, the data file shared by the owner to an entity is encrypted. The examiner’s cited paragraph [0078] of Gonzales, recites as follows: ‘the file owner distributes a key to entities in order to decrypt the data file’. Therefore, Gonzales fails to secure the transaction by encrypting the intent shared by the first client device to the server arrangement, as recited by Applicant’s amended claim 1.”
Applicant’s arguments are persuasive. The prior art of record does not teach the encrypted intent as required by the claims, nor is the combination of references to obtain the specific claim limitations obvious. Therefore, the 35 U.S.C. 103 rejection has been removed and a notice of allowance has been detailed below. 

Allowable Subject Matter
Claims 1-2, 4-11, 13-18 allowed. 
The following is an examiner’s statement of reasons for allowance: The instant application is directed towards An automated system for authenticating file transactions in a tri- party setup, wherein the system is configured to: store a hash corresponding to a transaction in a distributed ledger; generate an unencrypted intent and encrypted intent of a first client device, and to communicate the encrypted intent and a file identifier to a server arrangement so as to raise a request for accessing a secured file, wherein the request for accessing the secured file is time bound, and wherein the encrypted intent is generated by encrypting the unencrypted intent with a first client key, further wherein the first client key is dynamically generated at the first client device; wherein the tri-party set up comprises the first client device, a second client device, and the server arrangement all communicating together to authenticate and perform the file transactions, generate an unencrypted consent and an encrypted consent of the server arrangement, wherein the encrypted consent is generated by encrypting the unencrypted consent with a server key, wherein the encrypted intent and the unencrypted consent are stored at the server arrangement, wherein the encrypted consent of the sever arrangement is time bound; communicate the encrypted consent to the first client device along with a location of the second client device; communicate the encrypted consent, the unencrypted intent and the first client key from the first client device to the second client device based on the received location of the second client device; communicate the encrypted consent from the second client device to the server arrangement; Page 2 of 25 validate the encrypted consent at the server arrangement by comparing the encrypted consent received from the second client device with at least two newly generated encrypted consents at the server arrangement, wherein the at least two newly encrypted consents are generated by encrypting the unencrypted consent with the server key, wherein the at least two newly encrypted consents include a current timestamp and a predefined prior timestamp; generate at least two new encrypted intents, based on the validation of the encrypted consent, at the second client device, wherein the at least two new encrypted intents are generated by encrypting the unencrypted intent with the first client key, wherein the at least two new encrypted intents include current timestamp and a predefined prior timestamp; and validate the encrypted intent stored at the server arrangement by comparing the encrypted intent with the at least two newly generated encrypted intents received from the second client device, wherein the second client device receives a confirmation of the validation of the encrypted intent to authenticate the server arrangement.
Gonzales, JR. (US 2019/0205558) teaches secure management of data files using blockchain (title) including edit requests (Paragraphs [0039]-[0040]), encrypted change consents utilizes private keys (Paragraph [0078]), encoding by hash into a blockchain ledger (Paragraph [0107]) and a tri-party setup (Abstract; FIG. 1 & 3A).	
Tormasov et al. (US 2019/0158274) discloses blockchain-based media content authentication methods and systems (title) using a distributed ledger, hashes and timestamps (Abstract). Further, Tormasov teaches comparing hashes to one or more hashes in a distributed ledger (Paragraph [0016]) and authentication methods using location data or cryptographic keys (Paragraph [0033]-[0034]).
Prihoda et al. (US 6,789,195) discloses a secure data processing method (title) by encrypting and decrypting data using keys which are stored in a central database and can be transmitting exclusively to the authorized user. 
However, in the instant application, none of the prior arts of record either individually or in combination specifically teach or suggest unencrypted intent and encrypted intent of a first client device, and to communicate the encrypted intent and a file identifier to a server arrangement so as to raise a request for accessing a secured file. 
For these reasons, claims 1 & 10 are deemed to be allowable over the prior art of record and claims 2, 4-9, 11 & 13-18 are allowed by dependency on an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHACOLE TIBLJAS whose telephone number is (303) 297-4319.  The examiner can normally be reached Monday-Friday, 7am-1pm MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SHACOLE C TIBLJAS/Examiner, Art Unit 3695                                                                                                                                                                                                        March 2, 2022

/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691